Exhibit 10.1

 

November 22, 2013

 

H. James Knuppe and Barbara J. Knuppe

 

5601 Jensen Road

 

Castro Valley, CA 94552-5013

 

Re:

First Amendment to Third Amended and Restated Agreement of Limited Partnership
of Extra Space Storage LP

 

Dear Sirs,

 

This letter agreement (this “Letter Agreement”) is being entered into by and
between Extra Space Storage LP, a Delaware limited partnership (the
“Partnership”), ESS Holdings Business Trust I, a Massachusetts business trust
(the “General Partner”), as general partner of the Partnership, and H. James
Knuppe and Barbara J. Knuppe (collectively, the “Knuppes”), as limited partners
of the Partnership in connection with the First Amendment (the “Amendment”) to
the Third Amended and Restated Agreement of Limited Partnership of Extra Space
Storage LP (the “Partnership Agreement”) dated as of November 22, 2013.

 

This Letter Agreement amends certain provisions of that certain Contribution
Agreement (AAAAA Rent-A-Space) dated as of June 15, 2007 (the “Contribution
Agreement”) by and between AAAAA Rent-A-Space, Alameda, Ltd., Limited
Partnership, a California limited partnership (“Alameda”), AAAAA Rent-A-Space,
Alameda II, Ltd., Limited Partnership, a California limited partnership
(“Alameda II”), AAAAA Rent-A-Space, Berkeley I, Ltd., Limited Partnership, a
California limited partnership (“Berkeley I”), AAAAA Rent-A-Space Berkeley
II, Ltd., Limited Partnership, a California limited partnership (“Berkeley II”),
AAAAA Rent-A-Space - Castro Valley, Ltd., Limited Partnership, a California
limited partnership (“Castro Valley”), AAAAA Rent-A-Space - Colma, Ltd., Limited
Partnership, a California limited partnership (“Colma”), AAAAA Rent-A-Space,
Hayward, Ltd., Limited Partnership, a California limited partnership
(“Hayward”), AAAAA Rent-A-Space - Maui, A Limited Partnership, a Hawaii limited
partnership (“Maui”), AAAAA Rent-A-Space, San Leandro, Ltd., Limited
Partnership, a California limited partnership (“San Leandro”), AAAAA
Rent-A-Space, San Pablo, Ltd., Limited Partnership, a California limited
partnership (“San Pablo”), AAAAA Rent-A-Space - Vallejo, Ltd. Limited
Partnership, a California limited partnership (“Vallejo”), and the Partnership,
as amended from time to time.  Alameda, Alameda II, Berkeley I, Berkeley II,
Castro Valley, Colma, Hayward, Maui, San Leandro, San Pablo and Vallejo are
hereinafter collectively referred to as the “Contributors”.

 

--------------------------------------------------------------------------------


 

This Letter Agreement also amends certain provisions of that certain Promissory
Note dated as of June 25, 2007 made by the Knuppes in favor of the Partnership
(the “Promissory Note”), as amended from time to time.

 

Paragraph 3 of the Promissory Note, as amended, currently provides that, based
on the conditions set forth in such provision, the Knuppes have the right on a
one-time basis in a single redemption, to elect to require the Partnership to
redeem, in the aggregate, up to, but not to exceed 114,500 Series A Preferred
Units and such redemption shall not cause the principal amount of the Promissory
Note or the accrued but unpaid interest thereon to be due and payable (the
“Pre-Approved Partial Series A Preferred Redemption”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Partnership Agreement.

 

As consideration for the Knuppes’ consent to the Amendment of the Partnership
Agreement, the Partnership, the General Partner, and the Knuppes, in their
capacity as holders of Series A Preferred Units of the Partnership and as
successors to the rights of the Contributors under the Contribution Agreement,
agree to the following:

 

1.              Extension of Sale Restriction Period for Contributed Property. 
The reference to “ten (10) years” in Paragraph 20(a)(3) of the Contribution
Agreement is hereby deleted and replaced by “thirteen (13) years”.

 

2.              Extension of Maturity Date of Promissory Note.  The reference to
“June 25, 2017” in Paragraph 2 of the Promissory Note is hereby deleted and
replaced by “June 25, 2020”.

 

3.              Pre-Approved Partial Series A Preferred Redemption.  The General
Partner hereby grants its approval to the Pre-Approved Partial Series A
Preferred Redemption, notwithstanding any restrictions that may be imposed on
such a redemption of up to 114,500 Series A Preferred Units by Section 11.6 of
the Partnership Agreement, as amended by the Amendment, which approval cannot be
subsequently withdrawn or conditioned.

 

This Letter Agreement may be executed in any number of counterparts with the
same effect as if all the signatories had signed the same document.  All
counterparts shall be construed together and shall constitute one agreement.

 

***Remainder of this page left intentionally blank***

 

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, kindly countersign this Letter
Agreement below to indicate your acceptance and agreement to its terms.

 

Sincerely,

 

 

EXTRA SPACE STORAGE LP, a Delaware limited partnership

 

By:

ESS HOLDINGS BUSINESS TRUST I, a Massachusetts business trust, its sole general
partner

 

 

 

 

/s/ Charles L. Allen

 

 

Name:

Charles L. Allen

 

 

Title:

Trustee

 

 

 

 

 

Accepted and agreed as of the date first above written.

 

 

ESS HOLDINGS BUSINESS TRUST I, a Massachusetts business trust

 

 

/s/ Charles L. Allen

 

Name:

Charles L. Allen

 

Title:

Trustee

 

 

 

H. JAMES KNUPPE

 

/s/ H. James Knuppe

 

 

 

 

BARBARA J. KNUPPE

 

/s/ Barbara J. Knuppe

 

 

--------------------------------------------------------------------------------